Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered October 2, 2000, convicting defendant, after a jury trial, of attempted murder in the second degree, and sentencing him to a term of SVs to 25 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to the victim’s background and the inconsistencies in his testimony, were properly considered by the trier of facts and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]).
The court properly exercised its discretion in denying defendant’s request to admit into evidence a court record which, standing alone and without explanatory testimony, had no probative value.
The challenged conduct by the prosecutor did not deprive defendant of a fair trial. There was no pattern of inflammatory remarks that would warrant reversal (see People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
We perceive no basis for reducing the sentence.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Nardelli, J.E, Mazzarelli, Andrias, Marlow and Gonzalez JJ.